DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-15) in the reply filed on 16 February 2022 is acknowledged.
Claims 1-6 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 February 2022.

Claim Status
Claims 1-21 are currently pending.
Claims 1-6 and 16-21 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 7-15 are under examination herein.
Claims 7-15 are rejected.
Claims 8-15 objected to.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/488,288 filed 21 April 2017. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 21 April 2017. 
		
Information Disclosure Statement
The information disclosure statements (IDS) filed on 18 October 2019 and 21 January 2020 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings are objected to for failing to comply with 37 CFR 1.84(u), because the partial views of Figures 2, 3, 6, 7 and 8 that are executed on separate pages do not follow the required labeling convention of the number followed by an Arabic numeral.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
The use of the terms CHROMagarTM which are a trade name or a mark used in commerce, has been noted in this application (Pg. 14, lines 6, 27 and 32). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 8-15 are objected to because of the following informalities:    
	Claims 8-15 are missing commas after the method preamble.
	In claim 8, line 2, "a water sample" should be amended to "the water sample" or "said water sample".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 7, lines 13-16 recites "wherein a presence of beta-lactamase enzyme from AMR bacteria that expresses the beta-lactamase enzyme is detected in the water sample by the change in the color of the chromogenic indicator relative to a control sample within a blank hydrophobic perimeter when the chromogenic indicator is contacted by the beta-lactamase enzyme." It is unclear if this limitation is intended to give meaning and purpose to the steps of the method (further limits the analyzing step in d) by requiring the comparison between the water sample and the control sample) or just recites an intended result of a positively recited process step (See MPEP 2111.04). 
Claims 8-15 are dependent on claim 7 and are also rejected due to said dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Woytowitz (US20160138076A1; 18 October 2019 IDS Document) in view of Henry (US20120238008A1; 18 October 2019 IDS Document) and Erickson (US20150359458; 18 October 2019 IDS Document). 
Regarding claims 7 step a) and 8, Yang-Woytowitz discloses beta-lactamases are found in gram positive and gram negative bacteria and are responsible for the antibiotic resistance of many bacterial strains (Yang-Woytowitz [3], lines 3-5). Yang-Woytowitz further discloses detecting the presence of a beta-lactamase, comprising: (a) contacting a bacterial sample with a solid support containing a dried form of a composition [as recited in claim 8] comprising a detectable beta-lactamase substrate and a lysis reagent; and (b) detecting substrate utilization in the composition, such that a beta-lactamase is detected if the substrate has been utilized in the composition. (Yang-Woytowitz Claim 49), wherein the detectable beta-lactamase substrate is nitrocefin (Yang-Woytowitz Claim 56). The chromogenic beta-lactamase substrate is nitrocefin (Yang-Woytowitz Pg. 7, [37], lines 2-3). A sample of bacteria isolated, obtained or derived from a biological sample from any source is added to sterile water to make a cell suspension and an aliquot of the cell suspension is used as a bacterial sample (Yang-Woytowitz [109], lines 5-8).  A control composition comprising a detectable beta-lactamase substrate and no beta-lactamase inhibitor is also contacted with a bacterial sample from the same source as the other compositions. Detection of substrate utilization in this control composition confirms that a beta-lactamase is present in the bacterial source. In some embodiments, a positive control comprising a bacterial sample that is known to express one or more beta-lactamases and/or a negative control comprising a bacterial sample that is known not to express one or more particular beta-lactamases is included in the methods presented herein (Yang-Woytowitz [32], lines 16-27). 
Regarding claim 7 steps b), c), and d), Yang-Woytowitz discloses the color of the nitrocefin was assessed visually after 10 minutes (for Klebsiella Oxytoca strains) or 1 hour (for E. coli and Klebsiella pneumoniae). The hydrolysis of nitrocefin by a beta-lactamase causes the color of the composition to change from yellow to red (Yang-Woytowitz [176], lines 6-17).
Regarding claim 12, Yang-Woytowitz teaches the chromogenic indicator at about 1 µM to about 1 mM (1 nanomole/microliter) (Yang-Woytowitz [75]).
Regarding claim 14, Yang-Woytowitz teaches a sample of bacteria isolated, obtained or derived from a biological sample from any source is lysed and an aliquot of the bacterial cell extract produced is used as a bacterial sample (Yang-Woytowitz [111], lines 1-4). 
Yang-Woytowitz does not disclose the system comprising: i) a planar cellulose-based mesh comprising a first surface having a hydrophobic perimeter, a hydrophobic surface opposite the first surface, and the chromogenic indicator dispersed in the mesh within the hydrophobic perimeter; and ii) a portable digital imaging device that records a color image of the chromogenic indicator in claim 7; normalizing the color change of the chromogenic indicator by the control sample in claim 10, the area within the hydrophobic perimeter is less than about 100 mm2 in claim 11, and the limit of detection of AMR bacteria is about 1 x 105 to 1 x 107 CFU/ml in claim 13. 
In regards to claim 7 step a), Henry discloses a kit for the detection of pathogens comprising: an analytical device comprising: a porous membrane having a first and second side; a substantially continuous boundary deposited within the porous membrane extending from the first side to the second side defining the peripheral sides of a well or repository, the substantially continuous boundary comprised of a hydrophobic solid; and a barrier adjacent to the first side of the membrane, wherein the barrier defines the bottom of the well and the second side of the membrane within the region defined by the substantially continuous boundary defines the top of the well; one or more indicator reagents impregnated within the substantially continuous boundary of the membrane, wherein the indicator reagent produces a detectable change upon contact with a product of a pathogen of interest (Henry Claim 1). The porous membrane is selected from the group consisting of paper, nitrocellulose, polycarbonate, [and] methylethyl cellulose (Henry Claim 4). The device provides for a cost-effective, simple, and portable detection device and associated methods that can be employed in numerous industries, including the food industry, as a first level of screening for the presence of pathogenic bacteria, without the need for complicated instrumentation (Henry [52], lines 21-25).  
	Concerning claim 10, Henry teaches spiked samples were compared with results from negative controls (Henry [99], Pg. 10, lines 19-21).
Regarding claim 11, Henry teaches an array of 7 mm-diameter circles was printed on Whatman #1 filter paper (Area is 38.5 square millimeters)  (Henry [88], lines 7-9). 
Regarding claim 13, Henry teaches the limit of detection for different bacteria strains was estimated to be 106, 104, and 108 CFU/ml (Henry [38], lines 6-9).
Regarding claim 14, Henry also teaches the source can be a source such as food or water. Lastly, the method can further include the step of lysing the incubated bacteria prior to contacting the analytical device (Henry [31]).
Regarding claim 7, Erickson discloses a method for obtaining a point-of-collection, selected quantitative indicia of an analyte on a test strip using a smartphone involves imaging a test strip on which a colorimetric reaction of a target sample has occurred due to test strip illumination by the smartphone. The smartphone includes a smartphone app and a smartphone accessory that provides an external environment-independent/internal light-free, imaging environment independent of the smartphone platform being used (Erickson Abstract). Erickson further discloses obtaining a color image of the test region containing the analyte and the calibration region (Erickson [28], Col. 2, lines 4-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang-Woytowitz's method of detecting the presence of a beta-lactamase in antibiotic resistant bacteria by substituting Henry's analytic device with Yang-Woytowitz's solid support and incorporating Erickson's smartphone detection system. The skilled artisan would have expected success in substituting Henry's analytic device with Yang-Woytowitz's solid support, because both systems detect pathogens via chromogenic indicators. Henry further suggests the motivation of using paper-based analytical devices to meet the need for faster, simpler and cheaper detection methods of pathogenic bacteria (Henry [10]). The person of ordinary skill would have had a reasonable expectation of success in combining Erickson's smartphone detection system with Yang-Woytowitz's detection method, because Erickson teaches the system with colorimetric measurement and Yang-Woytowitz and Henry's detection methods also uses colorimetric measurements. The motivation to utilize Erickson's smartphone detection system is to decrease costs of testing and increase the availability of healthcare by eliminating the need for separate test kits (Henry [14]).
Claim 15 recites an intended result of instant claim 7. Yang-Woytowitz, Henry and Erickson disclose the method of claim 7; therefore, the limitation in claim 15 regarding the intended result is met. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang-Woytowitz (US20160138076A1; 18 October 2019 IDS Document) in view of Henry (US20120238008A1; 18 October 2019 IDS Document) and Erickson (US20150359458; 18 October 2019 IDS Document) as applied to claim 7 above, and further in view of Edvotek (Edvotek, Water Quality Testing I, 2013, https://see.isbscience.org/wp-content/uploads/2016/08/Cholera-water-lab951.pdf, 1-13). 
Regarding claim 9, Yang-Woytowitz, Henry and Erickson disclose a control sample but do not specifically teach the control sample is purified water. 
Edvotek discloses sterile water as a negative control (Edvotek Pg. 3, Component, line 3) for chromogenic analysis of water contaminants. The water control should have no change in color from the chromogenic indicator (Edvotek Pg. 11, Interpretation of Anticipated Results #1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yang-Woytowitz, Henry and Erickson by using purified/sterile water as a control, because it gives a baseline to compare to the color change of a sample containing bacteria (Edvotek Pg. 8 Experimental Flow Chart). Edvotek discloses a chromogenic indicator similar to those disclosed by Yang-Woytowitz, Henry and Erickson; therefore, one of ordinary skill would reasonably expect Edvotek's control sample for a chromogenic indicator to also work in Yang-Woytowitz, Henry and Erickson's modified system. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steiner (Steiner, M-S, et al. Chromogenic Sensing of Biogenic Amines Using a Chameleon Probe and the Red−Green−Blue Readout of Digital Camera Images, 2010, Analytical Chemistry, 82(20): 8402–8405) discloses digital pictures acquired of chromogenic probes with a commercially available digital camera.
Liu (Liu, S, et al. A Review on Microfluidic Paper-Based Analytical Devices for Glucose Detection, 2016, Sensors, 16(12): 2086) discloses the detection of glucose using colorimetric and electrochemical paper-based analytical devices. 
Liana (Liana, D, et al. Recent Advances in Paper-Based Sensors, 2012, Sensors, 12(9): 11505-11526) provides a review of recent advances in paper-based sensors and discloses existing fabrication techniques, analytical methods and application areas.

Conclusion
It is noted that the claims are patent eligible, because claim 7 recites "the system comprising: i) a planar cellulose-based mesh comprising a first surface having a hydrophobic perimeter, a hydrophobic surface opposite the first surface, and the chromogenic indicator dispersed in the mesh within the hydrophobic perimeter; and ii) a portable digital imaging device that records a color image of the chromogenic indicator" which is an unconventional additional element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657    

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631